Exhibit 10.1

 

Employment Agreement

 

This Employment Agreement (this “Agreement”), dated as of April 20, 2016, is
made by and between Lindblad Expeditions Holdings, Inc., a Delaware corporation
(together with any successor thereto, the “Company”) and Philip Auerbach
(“Executive”) (collectively Executive and the Company are referred to herein as
the “Parties”).

 

RECITALS

 

A.It is the desire of the Company to assure itself of the services of Executive
effective as of the Effective Date (as defined below) and thereafter by entering
into this Agreement.

 

B.Executive and the Company mutually desire that Executive provide services to
the Company on the terms herein provided.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the Parties hereto agree as follows:

 

1.            Employment.

 

(a)            General. Effective as of the Effective Date, the Company shall
employ Executive for the period and in the position set forth in this Section 1,
and subject to the other terms and conditions herein provided.

 

(b)            Employment Term. The term of employment under this Agreement (the
“Term”) shall be for the period beginning on May 26, 2016 or such other date as
may be mutually agreed between the Executive and the Company (the “Effective
Date”), and ending on the fourth anniversary thereof, subject to earlier
termination as provided in Section 3. The Term shall automatically renew for
additional twelve (12) month periods unless no later than sixty (60) days prior
to the end of the applicable Term either Party gives written notice of
non-renewal to the other, in which case Executive’s employment will terminate at
the end of the then-applicable Term, subject to earlier termination as provided
in Section 3.

 

(c)            Position and Duties. Executive shall serve as the Chief
Commercial Officer of the Company, with such responsibilities, duties and
authority normally associated with such position and as may from time to time be
assigned to Executive by the Chief Executive Officer of the Company or by the
Board of Directors of the Company or an authorized committee thereof (in any
case, the “Board”). Executive shall report directly to the Chief Executive
Officer of the Company. Executive’s principal place of employment shall be at
the Company’s executive offices in New York, New York. Executive shall devote
substantially all of Executive’s working time and efforts to the business and
affairs of the Company (which shall include service to its subsidiaries) and
shall not engage in outside business activities (including serving on outside
boards or committees) without the consent of the Board, provided that Executive
shall be permitted to (i) manage Executive’s personal, financial and legal
affairs, (ii) participate in charitable, religious, civic, community, industry
or trade organizations or associations, and (iii) serve on the board of
directors of not-for-profit or tax-exempt organizations, in each case, subject
to compliance with this Agreement and provided that such activities do not
materially interfere with Executive’s performance of Executive’s duties and
responsibilities hereunder. Executive agrees to observe and comply with the
rules and policies of the Company as adopted by the Company from time to time,
in each case as amended from time to time, as set forth in writing, and as
delivered or made available to Executive (each, a “Policy”).

 



 
 

 

2.            Compensation and Related Matters.

 

(a)            Annual Base Salary. During the Term, Executive shall receive a
base salary at a rate of $400,000 per annum, which shall be paid in accordance
with the customary payroll practices of the Company and its subsidiaries and
shall be pro-rated for partial years of employment. Such annual base salary
shall be reviewed (and may be increased but not decreased) from time to time by
the Board or the Compensation Committee of the Board (the “Compensation
Committee”) (such annual base salary, as it may be increased from time to time,
the “Annual Base Salary”).

 

(b)            Bonus.

 

(i)            Sign-on Bonus. Executive shall receive a one-time special sign-on
bonus payment of $125,000, payable on the Effective Date (the “Sign-on Bonus”),
it being understood that a portion of such Sign-on Bonus is intended to cover
certain relocation and temporary living expenses incurred by Executive in
connection with his relocation to the New York, New York area. If Executive’s
employment terminates for Cause pursuant to Section 3(a)(iii) or as a result of
Executive’s resignation without Good Reason pursuant to Section 3(a)(v) within
twelve (12) months following the Effective Date, Executive shall be required to
repay to the Company the full pretax amount of the Sign-on Bonus, and if such
termination or resignation occurs after twelve (12) months following the
Effective Date but prior to twenty-four (24) months following the Effective
Date, Executive shall be required to repay to the Company 50% of the full pretax
amount of the Sign-on Bonus.

 

(ii)            Annual Bonus. During the Term and beginning with calendar year
2016, Executive will be eligible to participate in an annual incentive program
established by the Board or the Compensation Committee. Executive’s annual
compensation under such incentive program (the “Annual Bonus”) shall be
initially targeted at a cash amount of 75% of his Annual Base Salary (the
“Target Bonus”), with the expectation that the Annual Bonus will scale upward
and downward based on individual and/or actual Company performance, as
determined by the Board or the Compensation Committee. Beginning with calendar
year 2017, the Target Bonus shall be subject to adjustment, as determined by the
Board or the Compensation Committee on account of any increased equity incentive
opportunities; provided, however, that no such adjustment may reduce the Target
Bonus to below a targeted cash amount of 65% of the Annual Base Salary without
prior approval by Executive. The payment of any Annual Bonus pursuant to the
incentive program shall be subject to all applicable performance determinations
as may be made annually by the Board or the Compensation Committee, and
Executive’s continued employment with the Company through the date of payment;
provided, however, that if Executive’s employment terminates due to death,
Disability, without Cause, or for Good Reason pursuant to Sections 3(a)(i),
(ii), (iv), or (vi) Company shall pay to Executive (or Executive’s estate, if
applicable), a pro-rated portion of the Annual Bonus to which Executive would
have been entitled had Executive’s employment not so terminated, based on the
number of days Executive was employed during such year, subject to (except in
the event of Executive’s death) Executive’s execution and non-revocation of a
Release (as defined below). The Annual Bonus, if any, shall be paid to Executive
no later than seventy-five (75) days following the end of the calendar year to
which the Annual Bonus relates. Any Annual Bonus earned for calendar year 2016
shall be pro-rated based on the number of days beginning with the Effective Date
through and including December 31, 2016.

 



 2 

 

 

(c)            Equity Compensation.

 

(i)            On or as soon as reasonably practicable following the Effective
Date, Executive will be granted 90,000 restricted shares of the Company’s common
stock (the “Restricted Shares”), pursuant to the terms of the Company’s 2015
Long-Term Incentive Plan (the “LTIP”) and a separate restricted stock agreement
that will be entered into with Executive. The Restricted Shares shall vest in
equal installments on the first four anniversaries of the Effective Date,
subject to continued employment on the applicable vesting date and the terms of
the restricted stock agreement; provided, however, that if Executive’s
employment terminates due to death, Disability, without Cause, or for Good
Reason pursuant to Sections 3(a)(i), (ii), (iv), or (vi), a portion of the
Restricted Shares that otherwise would have vested following the Date of
Termination had the Executive remained employed shall vest and become
nonforfeitable, as of immediately prior to the Date of Termination, such that:
(i) if the Date of Termination occurs on or before the one year anniversary of
the Effective Date, Executive shall have vested in 40% of the Restricted Shares
(i.e., 36,000 shares) as of the Date of Termination (and the remaining 54,000
unvested shares shall be forfeited), (ii) if the Date of Termination occurs
after the one year anniversary of the Effective Date and on or before the two
year anniversary of the Effective Date, Executive shall have vested in 60% of
the Restricted Shares (i.e., 54,000 shares) as of the Date of Termination (and
the remaining 36,000 unvested shares shall be forfeited), (iii) if the Date of
Termination occurs after the two year anniversary of the Effective Date and on
or before the three year anniversary of the Effective Date, Executive shall have
vested in 80% of the Restricted Shares (i.e., 72,000 shares) as of the Date of
Termination (and the remaining 18,000 unvested shares shall be forfeited), and
(iv) if the Date of Termination occurs after the three year anniversary of the
Effective Date and before the Restricted Shares have fully vested on the four
year anniversary of the Effective Date, Executive shall have vested in 100% of
the Restricted Shares (i.e., 90,000 shares) as of the Date of Termination (and
no such shares shall be forfeited). Notwithstanding the foregoing or any other
provision in this Agreement or the restricted stock agreement covering the
Restricted Shares to the contrary: (x) upon a Change in Control (as defined in
the LTIP) prior to full vesting of the Restricted Shares, the value of the
unvested amount of the Restricted Shares shall be retained in Executive’s favor
under comparable terms as Executive had prior to such Change in Control (which
retention may be in the form of stock, cash, or a combination thereof); and (y)
if the Executive’s employment terminates without Cause or for Good Reason
pursuant to Section 3(a)(iv) or (vi), in either event within one year following
the occurrence of a Change in Control, then 100% of the then unvested Restricted
Shares (or the comparable equivalent as provided for in (x) above) shall
accelerate and vest and become non-forfeitable as of immediately prior to the
Date of Termination. For the avoidance of doubt, with respect to the Restricted
Shares, in the event of any conflict or inconsistency between the terms of this
Agreement and the terms of the restricted stock agreement covering such
Restricted Shares, the terms of this Agreement shall control.

 

(ii)            In addition, during the Term, Executive will be eligible to
participate in and may receive additional awards under any of the Company’s
equity incentive award plans and programs as in effect from time to time, with
any new equity incentive grants made in the sole discretion of the Board or
Compensation Committee and with the expectation that Executive will receive an
annual equity incentive grant under such equity incentive award plans or
programs of the Company. The grant date fair value of Executive’s annual equity
incentive grant shall be initially targeted at 100% of his Annual Base Salary,
it being understood that all equity incentive grants are made in the sole
discretion of the Board or Compensation Committee and may vary year-to-year
based on benchmarking, performance or other considerations as may be determined
by the Board or Compensation Committee in its discretion. The grant date fair
value of Executive’s first annual equity incentive grant shall be pro-rated
based on the number of days between the Effective Date and the grant date of
such equity incentive grant.

 



 3 

 

 

(d)            Benefits. During the Term, Executive shall be eligible to
participate in employee benefit plans, programs and arrangements (including
perquisite and fringe benefit arrangements) maintained for executives of the
Company (including standard health and welfare benefits and a 401(k) plan),
consistent with the terms thereof, and as such plans, programs and arrangements
may be amended from time to time. In no event shall Executive be eligible to
participate in any severance plan or program of the Company, except as set forth
in Section 4 of this Agreement. During the Term, Executive shall be entitled to
four (4) weeks paid vacation per year in accordance with the Company’s Policies.

 

(e)            Business Expenses. The Company shall reimburse Executive for all
reasonable travel and other business expenses incurred by Executive in the
performance of Executive’s duties to the Company in accordance with the
Company’s expense reimbursement Policy and in compliance with Section 12(m).

 

(f)            Key Person Insurance. At any time during the Term, the Company
and its subsidiaries shall have the right to insure the life of Executive for
the Company’s and its subsidiaries’ sole benefit. The Company shall have the
right to determine the amount of insurance and the type of policy. Executive
shall reasonably cooperate with the Company in obtaining such insurance by
submitting to physical examinations, by supplying all information reasonably
required by any insurance carrier, and by executing all necessary documents
reasonably required by any insurance carrier, provided that any information
provided to an insurance company or broker shall not be provided to the Company
without the prior written authorization of Executive. Executive shall incur no
financial obligation in connection with assisting the Company to obtain such
insurance policy (including by executing any required document), and shall have
no interest in any such policy.

 

3.            Termination.

 

Executive’s employment hereunder may be terminated by the Company or Executive,
as applicable, without any breach of this Agreement under the following
circumstances:

 

(a)            Circumstances.

 

(i)            Death. Executive’s employment hereunder shall terminate upon
Executive’s death.

 

(ii)          Disability. If Executive has incurred a Disability, as defined
below, the Company may terminate Executive’s employment.

 

(iii)         Termination for Cause. The Company may terminate Executive’s
employment for Cause, as defined below.

 

(iv)         Termination without Cause. The Company may terminate Executive’s
employment without Cause, which shall include a termination of Executive as a
result of the Company not renewing the Term pursuant to Section 1.

 



 4 

 

 

(v)          Resignation from the Company without Good Reason. Executive may
resign Executive’s employment with the Company for any reason other than for
Good Reason (as defined below) or for no reason, which shall include a
termination of Executive as a result of Executive not renewing the Term pursuant
to Section 1.

 

(vi)        Resignation from the Company for Good Reason. Executive may resign
Executive’s employment with the Company for Good Reason (as defined below).

 

(b)            Notice of Termination. Any termination of Executive’s employment
by the Company or by Executive under this Section 3 (other than termination
pursuant to Section 3(a)(i)) shall be communicated by a written notice to the
other Party (i) indicating the specific termination provision in this Agreement
relied upon, (ii) setting forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive’s employment under the
provision so indicated, if applicable, and (iii) specifying a Date of
Termination which, except in the case of a termination pursuant to Section
3(a)(iii), shall be at least forty-five (45) days following the date of such
notice (a “Notice of Termination”); provided, however, that the Company may, in
its sole discretion, instruct Executive to remain off the Company’s premises and
perform no Company functions from the date of such Notice of Termination through
the Date of Termination, but only to the extent that the Company pays Executive
full compensation and benefits during such period. The failure by the Company to
set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Cause shall not waive any right of the Company
hereunder or preclude the Company from asserting such fact or circumstance in
enforcing the Company’s rights hereunder.

 

(c)            Company Obligations upon Termination. Upon termination of
Executive’s employment pursuant to any of the circumstances listed in Section 3,
Executive (or Executive’s estate) shall be entitled to receive the sum of: (i)
the portion of Executive’s Annual Base Salary earned through the Date of
Termination, but not yet paid to Executive; (ii) any vacation time that has been
accrued but unused in accordance with the Company’s Policies; (iii) any
reimbursements owed to Executive pursuant to Section 2(e); and (iv) any amount
accrued and arising from Executive’s participation in, or benefits accrued
under, any employee benefit plans, programs or arrangements, which amounts shall
be payable in accordance with the terms and conditions of such employee benefit
plans, programs or arrangements (collectively, the “Company Arrangements”).
Except as otherwise expressly required by law (e.g., COBRA), as specifically
provided herein, or in a separate written agreement governing any of Executive’s
equity-related compensation, all of Executive’s rights to salary, severance,
benefits, bonuses and other compensatory amounts hereunder (if any) shall cease
upon the termination of Executive’s employment hereunder. In the event that
Executive’s employment is terminated by the Company for any reason, Executive’s
sole and exclusive remedy shall be to receive the payments and benefits
described in this Section 3(c) and Section 4, as applicable, along with the
rights provided under the fourth sentence of Section 2(b)(ii) and the vesting
acceleration provisions in the second and third sentences of Section 2(c).

 

(d)            Deemed Resignation. Upon termination of Executive’s employment
for any reason, Executive shall be deemed to have resigned from all offices and
directorships, if any, then held with the Company or any of its subsidiaries.

 



 5 

 

 

4.            Severance Payments.

 

(a)            Termination for Cause, or Termination Upon Death, Disability or
Resignation from the Company without Good Reason. If Executive’s employment
shall terminate as a result of Executive’s death pursuant to Section 3(a)(i) or
Disability pursuant to Section 3(a)(ii), pursuant to Section 3(a)(iii) for
Cause, or pursuant to Section 3(a)(v) for Executive’s resignation from the
Company without Good Reason, then Executive shall not be entitled to any
severance payments or benefits, except as provided in Section 3(c) and Section
2(c) (with respect to the Restricted Shares upon termination upon death or
Disability).

 

(b)            Termination without Cause or Resignation from the Company for
Good Reason. If Executive’s employment terminates without Cause pursuant to
Section 3(a)(iv) or pursuant to Section 3(a)(vi) for Executive’s resignation
from the Company for Good Reason, then, subject to Executive signing on or
before the 21st day following the Date of Termination, and not revoking during
any subsequent revocation period contained therein, a release of claims
substantially in the form attached as Exhibit A to this Agreement (the
“Release”), and Executive’s continued compliance with Sections 6 and 7,
Executive shall receive, in addition to payments and benefits set forth in
Section 3(c), (i) an amount equal to his Annual Base Salary, multiplied by a
fraction, the numerator of which is equal to the number of months in the
Severance Period and the denominator of which is 12, payable in the form of
salary continuation in regular installments during the Severance Period, at the
same time and in the same manner as the Annual Base Salary would have been paid
had Executive remained in active employment during the Severance Period, in
accordance with the Company’s normal payroll practices, and (ii) if Executive
timely elects continued medical, dental or vision coverage under one or more of
the Company’s group medical, dental or vision plans pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), then the
Company shall directly pay, or reimburse Executive for, the COBRA premiums for
Executive and Executive’s covered dependents under such plans during the period
commencing on the Date of Termination and ending at the end of the Severance
Period. Notwithstanding the foregoing, if the Company determines that it cannot
provide the COBRA benefit required by the foregoing subclause (ii) without
potentially violating applicable law (including Section 2716 of the Public
Health Service Act) or incurring an excise tax, the Company shall in lieu
thereof provide to Executive a monthly payment in an after-tax amount equal to
the monthly COBRA premium that Executive would be required to pay to continue
Executive’s and Executive’s covered dependents’ group health coverage in effect
on the Date of Termination, which amount shall be based on the premium for the
first month of COBRA coverage. For purposes of this Section 4(b), the “Severance
Period” shall mean: six (6) months if the Date of Termination occurs prior to
the two-year anniversary of the Effective Date; nine (9) months if the Date of
Termination occurs on or after the two-year anniversary of the Effective Date
but prior to the three-year anniversary of the Effective Date; or twelve (12)
months if the Date of Termination occurs on or after the three-year anniversary
of the Effective Date.

 

(c)            Survival. Notwithstanding anything to the contrary in this
Agreement, the provisions of Sections 4 through 10 and Section 12 will survive
the termination of Executive’s employment and the expiration or termination of
the Term.

 

5.            Parachute Payments.

 

(a)            It is the objective of this Agreement to maximize Executive’s net
after-tax benefit if payments or benefits provided under this Agreement are
subject to excise tax under Section 4999 of the Internal Revenue Code of 1986,
as amended, and the regulations and guidance promulgated thereunder (the
“Code”). Notwithstanding any other provisions of this Agreement, in the event
that any payment or benefit by the Company or otherwise to or for the benefit of
Executive, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise (all such payments and benefits,
including the payments under Section 4(b) hereof, being hereinafter referred to
as the “Total Payments”), would be subject (in whole or in part) to the excise
tax imposed by Section 4999 of the Code (the “Excise Tax”), then the Total
Payments shall be reduced to the extent necessary so that no portion of the
Total Payments shall be subject to the Excise Tax, but only if (i) the net
amount of such Total Payments, as so reduced (and after subtracting the net
amount of federal, state and local income and employment taxes on such reduced
Total Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such reduced Total Payments),
is greater than or equal to (ii) the net amount of such Total Payments without
such reduction (but after subtracting the net amount of federal, state and local
income and employment taxes on such Total Payments and the amount of the Excise
Tax to which Executive would be subject in respect of such unreduced Total
Payments and after taking into account the phase out of itemized deductions and
personal exemptions attributable to such unreduced Total Payments).

 



 6 

 

 

(b)            The Total Payments shall be reduced by the Company in the
following order: (i) reduction of any cash severance payments otherwise payable
to Executive that are exempt from Section 409A of the Code (“Section 409A”),
(ii) reduction of any other cash payments or benefits otherwise payable to
Executive that are exempt from Section 409A, but excluding any payments
attributable to the acceleration of vesting or payments with respect to any
equity award with respect to the Company’s common stock that is exempt from
Section 409A, (iii) reduction of any other payments or benefits otherwise
payable to Executive on a pro-rata basis or such other manner that complies with
Section 409A, but excluding any payments attributable to the acceleration of
vesting and payments with respect to any equity award with respect to the
Company’s common stock that are exempt from Section 409A, and (iv) reduction of
any payments attributable to the acceleration of vesting or payments with
respect to any other equity award with respect to the Company’s common stock
that are exempt from Section 409A.

 

(c)            All determinations regarding the application of this Section 5
shall be made by an accounting firm with experience in performing calculations
regarding the applicability of Section 280G of the Code and the Excise Tax
selected by the Company and acceptable to Executive (“Independent Advisors”), a
copy of which report and all worksheets and background materials relating
thereto shall be provided to Executive. For purposes of determining whether and
the extent to which the Total Payments will be subject to the Excise Tax, (i) no
portion of the Total Payments the receipt or enjoyment of which Executive shall
have waived at such time and in such manner as not to constitute a “payment”
within the meaning of Section 280G(b) of the Code shall be taken into account;
(ii) no portion of the Total Payments shall be taken into account which, in the
opinion of the Independent Advisors, does not constitute a “parachute payment”
within the meaning of Section 280G(b)(2) of the Code (including by reason of
Section 280G(b)(4)(A) of the Code) and, in calculating the Excise Tax, no
portion of such Total Payments shall be taken into account which, in the opinion
of Independent Advisors, constitutes reasonable compensation for services
actually rendered, within the meaning of Section 280G(b)(4)(B) of the Code, in
excess of the “base amount” (as defined in Section 280G(b)(3) of the Code)
allocable to such reasonable compensation; and (iii) the value of any non-cash
benefit or any deferred payment or benefit included in the Total Payments shall
be determined by the Independent Advisors in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code. The costs of obtaining such
determination and all related fees and expenses (including related fees and
expenses incurred in any later audit) shall be borne solely by the Company.

 

6.            Competition; Non-disparagement. Executive acknowledges that
Executive has been provided with Confidential Information (as defined below)
and, during the Term, the Company from time to time will provide Executive with
access to Confidential Information. Ancillary to the rights provided to
Executive as set forth in this Agreement and the Company’s provision of
Confidential Information, and Executive’s agreements regarding the use of same,
in order to protect the value of any Confidential Information, the Company and
Executive agree to the following provisions against unfair competition, which
Executive acknowledges represent a fair balance of the Company’s rights to
protect its business and Executive’s right to pursue employment:

 

(a)            Executive shall not, at any time during the Restriction Period
(as defined below), directly or indirectly engage in, have any equity interest
in, interview for a potential employment or consulting relationship with or
manage, provide services to or operate any person, firm, corporation,
partnership or business (whether as director, officer, employee, agent,
representative, partner, security holder, consultant or otherwise) that engages
in any business which directly competes with any portion of the Business (as
defined below) anywhere in the world. Nothing herein shall prohibit Executive
from being a passive owner of not more than 5% of the outstanding equity
interest in any entity that is publicly traded, so long as Executive has no
active participation in the business of such entity.

 



 7 

 

 

(b)            Except in furtherance of his duties hereunder during the Term,
Executive shall not, at any time during the Restriction Period, directly or
indirectly, (i) solicit any customers, clients or suppliers of the Company where
such solicitation could reasonably be expected to cause such customer, client or
supplier of the Company to terminate, reduce the scope of or otherwise
negatively change its, his or her relationship with the Company or (ii) solicit,
with respect to hiring, any employee or independent contractor of the Company or
any person employed or engaged by the Company at any time during the 12-month
period immediately preceding the Date of Termination.

 

(c)            In the event the terms of this Section 6 shall be determined by
any court of competent jurisdiction to be unenforceable by reason of its
extending for too great a period of time or over too great a geographical area
or by reason of its being too extensive in any other respect, it will be
interpreted to extend only over the maximum period of time for which it may be
enforceable, over the maximum geographical area as to which it may be
enforceable, or to the maximum extent in all other respects as to which it may
be enforceable, all as determined by such court in such action.

 

(d)            As used in this Section 6, (i) the term “Company” shall include
the Company and its direct and indirect subsidiaries; (ii) the term “Business”
shall mean the business of the Company, as such business is conducted as of the
Effective Date or may be expanded or altered by the Company during the Term, in
any case that represents more than 10% of the Company’s gross annual revenues,
and shall include any type of marine-based expeditions; and (iii) the term
“Restriction Period” shall mean the period beginning on the Effective Date and
ending on the date 24 months following the Date of Termination.

 

(e)            Each Party to this Agreement (which, in the case of the Company,
shall include its officers and the members of the Board) agrees, during the Term
and thereafter, to refrain from Disparaging (as defined below) the other Party
and its affiliates. Nothing in this paragraph shall preclude any Party from
making truthful statements that are reasonably necessary to comply with
applicable law, regulation or legal process, or to defend or enforce a Party’s
rights under this Agreement. For purposes of this Agreement, “Disparaging” means
making remarks, comments or statements, whether written or oral, that impugn the
character, integrity, reputation or abilities of the person or entity being
disparaged.

 

7.            Nondisclosure of Proprietary Information.

 

(a)            Except in connection with the faithful performance of Executive’s
duties hereunder or pursuant to Section 7(c) or (e), Executive shall, in
perpetuity, maintain in confidence and shall not directly, indirectly or
otherwise, use, disseminate, disclose or publish, or use for Executive’s benefit
or the benefit of any person, firm, corporation or other entity (other than the
Company) any confidential or proprietary information or trade secrets of or
relating to the Company (including business plans, business strategies and
methods, acquisition targets, intellectual property in the form of patents,
trademarks and copyrights and applications therefor, ideas, inventions, works,
discoveries, improvements, information, documents, formulae, practices,
processes, methods, developments, source code, modifications, technology,
techniques, data, programs, other know-how or materials, owned, developed or
possessed by the Company, whether in tangible or intangible form, information
with respect to the Company’s operations, processes, products, inventions,
business practices, finances, principals, vendors, suppliers, customers,
potential customers, marketing methods, costs, prices, contractual
relationships, regulatory status, prospects and compensation paid to employees
or other terms of employment) (collectively, the “Confidential Information”), or
deliver to any person, firm, corporation or other entity any document, record,
notebook, computer program or similar repository of or containing any such
Confidential Information. The Parties hereby stipulate and agree that, as
between them, any item of Confidential Information is important, material and
confidential and affects the successful conduct of the businesses of the Company
(and any successor or assignee of the Company). Notwithstanding the foregoing,
Confidential Information shall not include any information that has been
published in a form generally available to the public or is publicly available
or has become public knowledge prior to the date Executive proposes to disclose
or use such information, provided that such publishing or public availability or
knowledge of the Confidential Information shall not have resulted from Executive
directly or indirectly breaching Executive’s obligations under this Section 7(a)
or any other similar provision by which Executive is bound, or from any
third-party known by Executive to be breaching a provision similar to that found
under this Section 7(a). For the purposes of the previous sentence, Confidential
Information will not be deemed to have been published or otherwise disclosed
merely because individual portions of the information have been separately
published, but only if material features comprising such information have been
published or become publicly available.

 



 8 

 

 

(b)            Upon termination of Executive’s employment with the Company for
any reason, Executive will promptly deliver to the Company all correspondence,
drawings, manuals, letters, notes, notebooks, reports, programs, plans,
proposals, financial documents, or any other documents or property concerning
the Company’s customers, business plans, marketing strategies, products,
property or processes, provided that Executive may retain his
compensation-related information, personal journal and rolodex, address book,
appointment book, calendar and/or contact list.

 

(c)            Notwithstanding Section 7(a), Executive may respond to a lawful
and valid subpoena or other legal process but shall give the Company the
earliest practicable notice thereof, shall, as much in advance of the return
date as practicable, make available to the Company and its counsel the documents
and other information sought and shall assist such counsel at Company’s sole
expense in resisting or otherwise responding to such process, in each case to
the extent permitted by applicable laws or rules.

 

(d)            As used in this Section 7 and Section 8, the term “Company” shall
include the Company and its direct and indirect subsidiaries.

 

(e)            Nothing in this Agreement shall prohibit Executive from (i)
disclosing information and documents when required by law, subpoena or court
order (subject to the requirements of Section 7(c) above), (ii) disclosing
information and documents to Executive’s attorney, financial or tax adviser for
the purpose of securing legal, financial or tax advice, (iii) disclosing
Executive’s post-employment restrictions in this Agreement in confidence to any
potential new employer, or (iv) retaining, at any time, Executive’s personal
correspondence, Executive’s personal contacts and documents related to
Executive’s own personal benefits, entitlements and obligations.

 

8.            Inventions.

 

All rights to discoveries, inventions, improvements and innovations (including
all data and records pertaining thereto) related to the business of the Company,
whether or not patentable, copyrightable, registrable as a trademark, or reduced
to writing, that Executive may discover, invent or originate during Executive’s
period of service with the Company or its subsidiaries or its or their
predecessors, either alone or with others and whether or not during working
hours or by the use of the facilities of the Company (“Inventions”), shall be
the exclusive property of the Company. Executive shall promptly disclose all
Inventions to the Company, shall execute at the request of the Company any
assignments or other documents the Company may deem reasonably necessary to
protect or perfect its rights therein, and shall assist the Company, upon
reasonable request and in all instances at the Company’s sole expense, in
obtaining, defending and enforcing the Company’s rights therein. Executive
hereby appoints the Company as Executive’s attorney-in-fact to execute on
Executive’s behalf any assignments or other documents reasonably deemed
necessary by the Company to protect or perfect its rights to any Inventions.

 



 9 

 

 

9.            Injunctive Relief.

 

It is recognized and acknowledged by Executive that a breach of the covenants
contained in Sections 6, 7 and 8 could cause irreparable damage to Company and
its goodwill, the exact amount of which may be difficult or impossible to
ascertain, and that the remedies at law for any such breach may be inadequate.
Accordingly, Executive agrees that in the event of a breach of any of the
covenants contained in Sections 6, 7 and 8, in addition to any other remedy
which may be available at law or in equity, the Company will be entitled to seek
specific performance and injunctive relief without the requirement to post bond.

 

10.          Assignment and Successors.

 

None of the Company’s rights or obligations may be assigned or transferred by
the Company, except that the Company shall assign its rights and obligations
under this Agreement to any successor to all or substantially all of the
business or the assets of the Company (by merger or otherwise), which successor
must assume all of Company’s obligations hereunder. This Agreement shall be
binding upon and inure to the benefit of the Company, Executive and their
respective successors, assigns, legal representatives, executors,
administrators, heirs, distributees, devisees, and legatees, as applicable. None
of Executive’s rights or obligations may be assigned or transferred by
Executive, other than Executive’s rights to payments hereunder, which may be
transferred only by will or operation of law. Notwithstanding the foregoing,
Executive shall be entitled, to the extent permitted under applicable law and
applicable Company Arrangements, to select and change a beneficiary or
beneficiaries to receive compensation hereunder following Executive’s death by
giving written notice thereof to the Company.

 

11.          Certain Definitions.

 

(a)            Cause. The Company shall have “Cause” to terminate Executive’s
employment hereunder upon Executive’s:

 

(i)            willful misconduct and mismanagement by Executive that is
materially injurious to the Company;

 

(ii)           refusal in any material respect to carry out or comply with any
lawful and reasonable directive of the Board consistent with the terms of this
Agreement;

 

(iii)          conviction, plea of no contest, or plea of nolo contendere for
any felony;

 

(iv)          unlawful use (including being under the influence) or possession
of illegal drugs on the Company’s (or any of its subsidiaries’) premises while
performing Executive’s duties and responsibilities under this Agreement;

 

(v)           commission of an act of fraud, embezzlement, willful
misappropriation, willful misconduct, or breach of fiduciary duty, in any case
that results in material harm to the Company or any of its affiliates;

 



 10 

 

 

(vi)          material violation of any provision of this Agreement or a
material Policy; or

 

(vii)         willful or prolonged, and unexcused, absence from work (other than
by reason of Executive’s disability due to physical or mental illness).

 

For purposes of this definition, an action or inaction is only “willful” if it
is done or omitted by Executive without a good faith belief that such action or
inaction is in the best interests of the Company.

 

Notwithstanding the foregoing, no termination for Cause will have occurred
unless and until the Company has: (a) provided Executive, within thirty (30)
days of the Company first becoming aware of the facts or circumstances
constituting Cause, written-notice stating with specificity the applicable facts
and circumstances underlying such finding of Cause; and (b) provided Executive
with an opportunity to cure the same within thirty (30) days after the receipt
of such notice. Any termination for Cause must occur within ninety (90) days of
the Company first becoming aware of the facts or circumstances constituting
Cause.

 

(b)            Date of Termination. “Date of Termination” shall mean (i) if
Executive’s employment is terminated by Executive’s death, the date of
Executive’s death; and (ii) if Executive’s employment is terminated pursuant to
Section 3(a)(ii) – (vi), the date indicated in the Notice of Termination.

 

(c)            Disability. “Disability” shall mean, at any time the Company or
any of its affiliates sponsors a long-term disability plan for the Company’s
employees and covering Executive, “disability” as defined in such long-term
disability plan for the purpose of determining a participant’s eligibility for
benefits, provided, however, if the long-term disability plan contains multiple
definitions of disability, “Disability” shall refer to that definition of
disability which, if Executive qualified for such disability benefits, would
provide coverage for the longest period of time. The determination of whether
Executive has a Disability shall be made by the person or persons required to
make disability determinations under the long-term disability plan. At any time
no such long-term disability plan is in effect, Disability shall mean
Executive’s inability to perform, with or without reasonable accommodation, the
essential functions of Executive’s position hereunder for a total of three
months during any six-month period as a result of incapacity due to mental or
physical illness as determined by a physician selected by the Company or its
insurers and acceptable to Executive or Executive’s legal representative, with
such agreement as to acceptability not to be unreasonably withheld or delayed;
provided, however, that Executive may have his own physician present at any
examinations conducted by such Company-selected physician. Any refusal by
Executive to submit to a reasonable medical examination at the Company’s sole
expense for the purpose of determining Disability shall be deemed to constitute
conclusive evidence of Executive’s Disability.

 

(d)            Good Reason. Executive’s resignation will be for “Good Reason” if
Executive resigns following the occurrence of any of the following events: (i) a
material decrease in Executive’s Annual Base Salary (from the highest level in
effect during the Term); (ii) a material diminution in Executive’s authority,
duties or responsibilities, including a requirement that the Executive report on
a permanent basis to any individual other than the Company’s principal executive
officer or the Board; (iii) a relocation of the location at which Executive is
required primarily to perform his services for the Company outside of the
greater New York City area; or (iv) any other action or inaction that
constitutes a material breach by the Company of this Agreement or any other
material agreement entered into between the Executive and the Company.
Notwithstanding the foregoing, no Good Reason will have occurred unless and
until Executive has: (a) provided the Company, within ninety (90) days of
Executive’s first knowledge of the occurrence of the facts and circumstances
underlying the Good Reason event, written-notice stating with specificity the
applicable facts and circumstances underlying such finding of Good Reason; and
(b) provided the Company with an opportunity to cure the same within thirty (30)
days after the receipt of such notice.

 



 11 

 

 

12.          Miscellaneous Provisions.

 

(a)            Governing Law. This Agreement shall be governed, construed,
interpreted and enforced in accordance with its express terms, and otherwise in
accordance with the substantive laws of the State of New York without reference
to the principles of conflicts of law of the State of New York or any other
jurisdiction, and where applicable, the laws of the United States. Any suit
brought hereon shall be brought in the state or federal courts sitting in the
Borough of Manhattan within the City of New York, the Parties hereby waiving any
claim or defense that such forum is not convenient or proper. Each Party hereby
agrees that any such court shall have in personam jurisdiction over it and
consents to service of process in any manner authorized by New York law.

 

(b)            Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.

 

(c)            Notices. Any notice, request, claim, demand, document and other
communication hereunder to any Party shall be effective upon receipt (or refusal
of receipt) and shall be in writing and delivered personally or sent by
facsimile or nationally-recognized overnight courier service (FedEx, UPS), as
follows:

 

(i)If to the Company, the Chief Executive Officer or the General Counsel at its
headquarters,

 

and copies to:

 

Latham & Watkins LLP

555 Eleventh Street, N.W.

Washington, DC 20004

Attention: Paul Sheridan and Adam Kestenbaum

 

(ii)         If to Executive, at the last address that the Company has in its
personnel records for Executive.

 

(iii)        At any other address as any Party shall have specified by notice in
writing to the other Party.

 

(d)            Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement. Signatures delivered by
facsimile or email shall be deemed effective for all purposes.

 

(e)            Entire Agreement. The terms of this Agreement are intended by the
Parties to be the final expression of their agreement with respect to the
subject matter hereof and supersede all prior understandings and agreements,
whether written or oral. The Parties further intend that this Agreement shall
constitute the complete and exclusive statement of their terms and that no
extrinsic evidence whatsoever may be introduced in any judicial, administrative,
or other legal proceeding to vary the terms of this Agreement.

 



 12 

 

 

(f)            Certain Indemnity Rights; D&O Coverage. During and after the
Term, the Company shall (i) provide Executive with directors’ and officers’
liability insurance coverage at least as favorable as that applicable to any
then-current executive officer or director of the Company, and (ii) indemnify
Executive and his legal representatives to the fullest extent permitted by the
laws of the State of Delaware against all damages, costs, expenses and other
liabilities reasonably incurred or sustained by Executive or his legal
representatives in connection with any suit, action or proceeding to which
Executive or his legal representatives may be made a party by reason of
Executive being or having been a director or officer of the Company or any of
its subsidiaries, or having served in any other capacity or taken any other
action purportedly on behalf of or at the request of the Company or any of its
subsidiaries.

 

(g)            Amendments; Waivers. This Agreement may not be modified, amended,
or terminated except by an instrument in writing, signed by Executive and a duly
authorized representative of the Company. By an instrument in writing similarly
executed, Executive or a duly authorized representative of the Company may waive
compliance by the other Party with any specifically identified provision of this
Agreement that such other Party was or is obligated to comply with or perform;
provided, however, that such waiver shall not operate as a waiver of, or
estoppel with respect to, any other or subsequent failure. No failure to
exercise and no delay in exercising any right, remedy, or power hereunder shall
preclude any other or further exercise of any other right, remedy, or power
provided herein or by law or in equity.

 

(h)            No Inconsistent Actions. The Parties hereto shall not voluntarily
undertake or fail to undertake any action or course of action inconsistent with
the provisions or essential intent of this Agreement. Furthermore, it is the
intent of the Parties hereto to act in a fair and reasonable manner with respect
to the interpretation and application of the provisions of this Agreement.

 

(i)            Construction. This Agreement shall be deemed drafted equally by
both Parties. Its language shall be construed as a whole and according to its
fair meaning. Any presumption or principle that the language is to be construed
against any Party shall not apply. The headings in this Agreement are only for
convenience and are not intended to affect construction or interpretation. Any
references to paragraphs, subparagraphs, sections or subsections are to those
parts of this Agreement, unless the context clearly indicates to the contrary.
Also, unless the context clearly indicates to the contrary, (a) the plural
includes the singular and the singular includes the plural; (b) “any,” “all,”
“each,” or “every” means “any and all,” and “each and every”; (c) “includes” and
“including” are each “without limitation”; (d) “herein,” “hereof,” “hereunder”
and other similar compounds of the word “here” refer to the entire Agreement and
not to any particular paragraph, subparagraph, section or subsection; and (e)
all pronouns and any variations thereof shall be deemed to refer to the
masculine, feminine, neuter, singular or plural as the identity of the entities
or persons referred to may require.

 

(j)            Arbitration. Any controversy, claim or dispute arising out of or
relating to this Agreement shall be settled solely and exclusively by a binding
arbitration process administered by JAMS/Endispute in New York, New York. Such
arbitration shall be conducted in accordance with the then-existing
JAMS/Endispute Rules of Practice and Procedure, with the following exceptions if
in conflict: (a) one arbitrator who is a retired judge shall be chosen by
JAMS/Endispute; (b) the Company will pay the expenses and fees of the
arbitrator, together with other expenses of the arbitration incurred or approved
by the arbitrator; and (c) arbitration may proceed in the absence of any Party
if written notice (pursuant to the JAMS/Endispute rules and regulations) of the
proceedings has been given to such Party. Each Party shall bear its own
attorney’s fees and expenses; provided that the arbitrator may assess the
prevailing Party’s fees and costs against the non-prevailing Party as part of
the arbitrator’s award. The Parties agree to abide by all decisions and awards
rendered in such proceedings. Such decisions and awards rendered by the
arbitrator shall be final and conclusive. All such controversies, claims or
disputes shall be settled in this manner in lieu of any action at law or equity;
provided, however, that nothing in this subsection shall be construed as
precluding the bringing an action for injunctive relief or specific performance
as provided in this Agreement. This dispute resolution process and any
arbitration hereunder shall be confidential and neither any Party nor the
neutral arbitrator shall disclose the existence, contents or results of such
process without the prior written consent of all Parties, except where necessary
or compelled in a court to enforce this arbitration provision or an award from
such arbitration or otherwise in a legal proceeding. If JAMS/Endispute no longer
exists or is otherwise unavailable, the Parties agree that the American
Arbitration Association (“AAA”) shall administer the arbitration in accordance
with its then-existing rules as modified by this subsection. In such event, all
references herein to JAMS/Endispute shall mean AAA. Notwithstanding the
foregoing, Executive and the Company each have the right to resolve any issue or
dispute over intellectual property rights by court action instead of
arbitration.

 



 13 

 

 

(k)            Enforcement. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws effective during
the Term, such provision shall be fully severable; this Agreement shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a portion of this Agreement; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement. Furthermore, in lieu of such illegal, invalid or unenforceable
provision there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable, provided that
the economic benefit to any Party is not diminished by such replacement.

 

(l)            Withholding. The Company shall be entitled to withhold from any
amounts payable under this Agreement any federal, state, local or foreign
withholding or other taxes or charges which the Company is required to withhold.

 

(m)          Section 409A.

 

(i)            General. The intent of the Parties is that the payments and
benefits under this Agreement comply with or be exempt from Section 409A and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith.

 

(ii)           Separation from Service. Notwithstanding anything in this
Agreement to the contrary, any compensation or benefits payable under this
Agreement that is considered nonqualified deferred compensation under Section
409A and is designated under this Agreement as payable upon Executive’s
termination of employment shall be payable only upon Executive’s “separation
from service” with the Company within the meaning of Section 409A (a “Separation
from Service”) and, except as provided below, any such compensation described in
Section 4(b) shall not be paid, or, in the case of installments, shall not
commence payment, until the thirtieth (30th) day following Executive’s
Separation from Service (the “First Payment Date”). Any installment payments
that would have been made to Executive during the thirty (30) day period
immediately following Executive’s Separation from Service but for the preceding
sentence shall be paid to Executive on the First Payment Date and the remaining
payments shall be made as provided in this Agreement.

 

(iii)          Specified Employee. Notwithstanding anything in this Agreement to
the contrary, if Executive is deemed by the Company at the time of Executive’s
Separation from Service to be a “specified employee” for purposes of Section
409A, to the extent delayed commencement of any portion of the benefits to which
Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A, such portion of Executive’s benefits
shall not be provided to Executive prior to the earlier of (A) the expiration of
the six-month period measured from the date of Executive’s Separation from
Service with the Company or (B) the date of Executive’s death. Upon the first
business day following the expiration of the applicable Section 409A delay
period, all payments deferred pursuant to the preceding sentence shall be paid
in a lump sum to Executive (or Executive’s estate or beneficiaries), and any
remaining payments due to Executive under this Agreement shall be paid as
otherwise provided herein.

 



 14 

 

 

(iv)         Expense Reimbursements. To the extent that any reimbursements under
this Agreement are subject to Section 409A, (A) any such reimbursements payable
to Executive shall be paid to Executive no later than December 31 of the year
following the year in which the expense was incurred, provided that Executive
submits Executive’s reimbursement request promptly following the date the
expense is incurred, (B) the amount of expenses reimbursed in one year shall not
affect the amount eligible for reimbursement in any subsequent year, other than
medical expenses referred to in Section 105(b) of the Code, and (C) Executive’s
right to reimbursement under this Agreement will not be subject to liquidation
or exchange for another benefit.

 

(v)          Installments. Executive’s right to receive any installment payments
under this Agreement, including any salary continuation payments that are
payable on Company payroll dates, shall be treated as a right to receive a
series of separate payments and, accordingly, each such installment payment
shall at all times be considered a separate and distinct payment as permitted
under Section 409A. Except as otherwise permitted under Section 409A, no payment
hereunder shall be accelerated or deferred unless such acceleration or deferral
would not result in additional tax, interest or penalties pursuant to Section
409A.

 

13.          Executive Acknowledgement.

 

Executive acknowledges that Executive has read and understands this Agreement,
is fully aware of its legal effect, has not acted in reliance upon any
representations or promises made by the Company other than those contained in
writing herein, and has entered into this Agreement freely based on Executive’s
own judgment.

 

[Signature Page Follows]

 



 15 

 



 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date and
year first above written. 

 



  COMPANY         By: /s/ Mark Ein     Name:  Mark Ein     Title:    Chairman  
      EXECUTIVE         By: /s/ Philip Auerbach   Philip Auerbach

 

[Signature Page to Employment Agreement]

 





 

 

EXHIBIT A

 

Separation Agreement and Release

 

This Separation Agreement and Release (this “Agreement”) is made by and between
Philip Auerbach (“Executive”) and Lindblad Expeditions Holdings, Inc. (the
“Company”) (collectively, referred to as the “Parties” or individually referred
to as a “Party”). Capitalized terms used but not defined in this Agreement shall
have the meanings set forth in the Employment Agreement (as defined below).

 

WHEREAS, the Parties have previously entered into that certain Employment
Agreement, dated as of March__, 2016 (the “Employment Agreement”); and

 

WHEREAS, in connection with Executive’s termination of employment with the
Company effective ________, 20__, the Parties wish to resolve any and all
disputes, claims, complaints, grievances, charges, actions, petitions, and
demands that Executive may have against the Company and any of the Releasees, as
defined below, including, but not limited to, any and all claims arising out of
or in any way related to Executive’s employment with or separation from the
Company or its subsidiaries or affiliates, but, for the avoidance of doubt,
nothing herein will be deemed to release any rights or remedies in connection
with (i) Executive’s ownership of vested equity securities, (ii) Executive’s
right to indemnification or directors’ and officers’ liability insurance
pursuant to contract or applicable law or, (iii) Executive’s rights under this
Agreement or under the Employment Agreement that expressly survive by its terms
((i) through (iii), collectively, the “Retained Claims”).

 

NOW, THEREFORE, in consideration of the severance payments described in Section
4(b) of the Employment Agreement, which, pursuant to the Employment Agreement,
are conditioned on Executive’s execution and non-revocation of this Agreement,
and in consideration of the mutual promises made herein, the Company and
Executive hereby agree as follows:

 

1.             Severance Payments; Salary and Benefits. The Company agrees to
provide Executive with the severance payments described in Section 4(b) of the
Employment Agreement, payable at the times set forth in, and subject to the
terms and conditions of, the Employment Agreement. In addition, to the extent
not already paid, and subject to the terms and conditions of the Employment
Agreement, the Company shall pay or provide to Executive all other payments or
benefits described in Section 3(c) of the Employment Agreement, subject to and
in accordance with the terms thereof.

 

2.            Release of Claims. Executive agrees that, other than with respect
to the Retained Claims, the foregoing consideration represents settlement in
full of all outstanding obligations owed to Executive by the Company, any of its
direct or indirect subsidiaries and any of their current and former officers,
directors, equity holders, managers, employees, agents, investors, attorneys,
shareholders, administrators, benefit plans, plan administrators, insurers,
trustees, divisions, and subsidiaries and predecessor and successor corporations
and assigns (collectively, the “Releasees”). Executive, on his own behalf and on
behalf of any of Executive’s heirs, family members, executors, agents, and
assigns, other than with respect to the Retained Claims, hereby and forever
releases the Releasees from, and agrees not to sue concerning, or in any manner
to institute, prosecute, or pursue, any claim, complaint, charge, duty,
obligation, or cause of action relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, that Executive may possess
against any of the Releasees arising from any omissions, acts, facts, or damages
that have occurred up until and including the date Executive signs this
Agreement, including, without limitation:

 

(a)            any and all claims relating to or arising from Executive’s
employment or service relationship with the Company or any of its direct or
indirect subsidiaries and the termination of that relationship;

 



 A-1 

 

 

(b)            any and all claims relating to, or arising from, Executive’s
right to purchase, or actual purchase of any shares of stock or other equity
interests of the Company or any of its subsidiaries, including, without
limitation, any claims for fraud, misrepresentation, breach of fiduciary duty,
breach of duty under applicable state corporate law, and securities fraud under
any state or federal law;

 

(c)            any and all claims for wrongful discharge of employment;
termination in violation of public policy; discrimination; harassment;
retaliation; breach of contract, both express and implied; breach of covenant of
good faith and fair dealing, both express and implied; promissory estoppel;
negligent or intentional infliction of emotional distress; fraud; negligent or
intentional misrepresentation; negligent or intentional interference with
contract or prospective economic advantage; unfair business practices;
defamation; libel; slander; negligence; personal injury; assault; battery;
invasion of privacy; false imprisonment; conversion; and disability benefits;

 

(d)            any and all claims for violation of any federal, state, or
municipal statute, including, but not limited to, Title VII of the Civil Rights
Act of 1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Credit
Reporting Act; the Age Discrimination in Employment Act of 1967; the Older
Workers Benefit Protection Act; the Employee Retirement Income Security Act of
1974; the Worker Adjustment and Retraining Notification Act; the Family and
Medical Leave Act; and the Sarbanes-Oxley Act of 2002;

 

(e)            any and all claims for violation of the federal or any state
constitution; and

 

(f)             any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination.

 

Executive agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not release claims that cannot be released as a
matter of law, including, but not limited to, Executive’s right to file a charge
with or participate in a charge by the Equal Employment Opportunity Commission,
or any other local, state, or federal administrative body or government agency
that is authorized to enforce or administer laws related to employment, against
the Company (with the understanding that Executive’s release of claims herein
bars Executive from recovering such monetary relief from the Company or any
Releasee), claims for unemployment compensation or any state disability
insurance benefits pursuant to the terms of applicable state law, claims to
continued participation in certain of the Company’s group benefit plans pursuant
to the terms and conditions of COBRA, claims to any benefit entitlements vested
as the date of separation of Executive’s employment, pursuant to written terms
of any employee benefit plan of the Company or its affiliates and Executive’s
right under applicable law and any Retained Claims. This release further does
not release claims for breach of Section 3(c) or Section 4(b) of the Employment
Agreement or any rights you may have in your capacity as an equityholder in the
Company.

 



 A-2 

 

 

3.             Acknowledgment of Waiver of Claims under ADEA. Executive
understands and acknowledges that Executive is waiving and releasing any rights
Executive may have under the Age Discrimination in Employment Act of 1967 (the
“ADEA”), and that this waiver and release is knowing and voluntary. Executive
understands and agrees that this waiver and release does not apply to any rights
or claims that may arise under the ADEA after the Effective Date of this
Agreement. Executive understands and acknowledges that the consideration given
for this waiver and release is in addition to anything of value to which
Executive was already entitled. Executive further understands and acknowledges
that Executive has been advised by this writing that: (a) Executive should
consult with an attorney prior to executing this Agreement; (b) Executive has 21
days within which to consider this Agreement; (c) Executive has 7 days following
Executive’s execution of this Agreement to revoke this Agreement pursuant to
written notice to the Chief Executive Officer or General Counsel of the Company;
(d) this Agreement shall not be effective until after the revocation period has
expired; and (e) nothing in this Agreement prevents or precludes Executive from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties, or
costs for doing so, unless specifically authorized by federal law. In the event
Executive signs this Agreement and returns it to the Company in less than the 21
day period identified above, Executive hereby acknowledges that Executive has
freely and voluntarily chosen to waive the time period allotted for considering
this Agreement.

 

4.             Severability. In the event that any provision or any portion of
any provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.

 

5.             No Oral Modification. This Agreement may only be amended in a
writing signed by Executive and a duly authorized officer of the Company.

 

6.             Governing Law; Notice; Counterparts; Dispute Resolution. This
Agreement shall be subject to the provisions of Sections 12(a), (c), (d) and (j)
of the Employment Agreement.

 

7.             Effective Date. If Executive has attained or is over the age of
40 as of the date of Executive’s termination of employment, then Executive has
seven days after Executive signs this Agreement to revoke it and this Agreement
will become effective on the eighth day after Executive signed this Agreement,
so long as it has not been revoked by Executive before that date (the “Effective
Date”). If Executive has not attained the age of 40 as of the date of
Executive’s termination of employment, then the Effective Date shall be the date
on which Executive signs this Agreement.

 

8.            Voluntary Execution of Agreement. Executive understands and agrees
that Executive executed this Agreement voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of Executive’s claims against the Company and any of the
other Releasees to the extent set forth in this Agreement. Executive
acknowledges that: (a) Executive has read this Agreement; (b) Executive has not
relied upon any representations or statements made by the Company that are not
specifically set forth in this Agreement; (c) Executive has been represented in
the preparation, negotiation, and execution of this Agreement by legal counsel
of his own choice or has elected not to retain legal counsel; (d) Executive
understands the terms and consequences of this Agreement and of the releases it
contains; and (e) Executive is fully aware of the legal and binding effect of
this Agreement.

 

[Signature Page Follows]

 



 A-3 

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

EXECUTIVE     Dated: _______              Philip Auerbach         COMPANY      
Dated: _______ By:             Name:
    Title:

 



 

 

A-4



 

